Citation Nr: 1011947	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-20 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for tinnitus. 

2.	Entitlement to service connection for a bilateral 
foot/ankle disorder.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1957 to July 1959.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2006 and October 2007 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue of service connection for a bilateral foot/ankle 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that his tinnitus relates to service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Service Connection

The Veteran claims service connection for tinnitus.  The RO 
denied the Veteran's claim in the October 2007 rating 
decision on appeal.  For the reasons set forth below, the 
Board disagrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  When a Veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2009).

Service connection may be awarded where the evidence shows 
that a Veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2009).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

In this matter, the record clearly demonstrates that the 
Veteran has a current tinnitus disorder.  An October 2007 VA 
compensation examination report of record notes the Veteran's 
complaints of tinnitus.  As to whether the Veteran's disorder 
relates to service, the Board has considered the relevant lay 
and medical evidence of record, and finds the evidence to be 
in equipoise.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).

On the one hand, the medical evidence of record indicates 
that the Veteran did not incur a tinnitus disorder during 
service.  There is no medical evidence of record showing in-
service complaints of tinnitus, or showing in-service 
treatment for acoustic trauma.  The earliest medical evidence 
of tinnitus is found in the October 2007 VA report, which is 
over 48 years following the Veteran's discharge from service 
in 1959.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (noting that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  The Veteran did not file a claim for 
service connection for tinnitus until September 2006, over 47 
years following service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (stating that a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  Additionally, the VA examiner who conducted the 
Veteran's October 2007 VA compensation examination found that 
the Veteran's tinnitus was likely not due to service.  

On the other hand, certain evidence - or lack thereof - 
strengthens the Veteran's claim.  In this matter, a 
heightened obligation applies to consider carefully the 
benefit-of-the-doubt rule as the Veteran's service treatment 
records were apparently destroyed by fire while in the 
possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Veteran's DD Form 214, which 
is of record, indicates infantry service.  VA has conceded 
in-service acoustic trauma to the Veteran's ears as evidenced 
by the RO's October 2007 grant of service connection for 
hearing loss.  Also, the Veteran has asserted - in his 
September 2006 original claim and during his November 2008 
personal hearing - that he has experienced a continuity of 
symptomatology of tinnitus since his service.  38 C.F.R. 
§ 3.303(b) (2009).        

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  But lay testimony is competent 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (finding that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Indeed, when a disorder may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination which is "medical in nature," but 
instead is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to 
make a credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disorder when (1) a layperson is competent to 
identify the medical disorder, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Here, the Veteran is clearly competent to attest to his 
symptoms regarding tinnitus, which is defined as, "[n]oises 
(ringing, whistling, hissing, roaring, booming, etc.) in the 
ears."  See Stedman's Medical Dictionary 1838 (27 ed. 2000).  
A ringing noise in the ears is an "observable" symptom.  
See Layno, supra.  Therefore, the Veteran's assertion in this 
regard is of probative value.  As such, the Board cannot find 
that the evidence of record preponderates against the 
Veteran's claim here.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (noting that to deny a claim on its merits, the 
evidence must preponderate against the claim).  

The Board recognizes that the VA report of record concludes 
that tinnitus is likely unrelated to service.  However, the 
Board finds that this opinion does not preponderate against 
the evidence of record favorable to the Veteran.  As such, a 
reasonable doubt has been created in the record.  This is an 
appropriate case therefore in which to grant the claim by 
invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for tinnitus is granted.   


REMAND

With regard to the Veteran's claim for service connection for 
a bilateral foot/ankle disorder, the Board finds additional 
medical inquiry necessary.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran has consistently stated that unsuitable shoe wear 
during service caused a foot and ankle disorder that has been 
symptomatic since service.  As noted, the Veteran's service 
treatment records are not available to assess his claim.  On 
the other hand, existing VA medical evidence of record 
indicates that the Veteran's difficulties with his lower 
extremities may relate to non-service-connected diabetes.  

VA compensation examination and opinion would assist the 
Board in determining whether the Veteran's current foot/ankle 
disorders are related to his service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
a VA examination with a specialist to 
determine the etiology, nature, and 
severity of the Veteran's claimed 
foot/ankle disorder.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

The examiner should then provide 
an opinion as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that any foot or ankle 
disorder is related to active 
service.  Any conclusion reached 
should be supported by a 
rationale.  

In rendering the opinion, the 
examiner should consider and 
address the evidence of record 
indicating that the Veteran has 
foot disorders which relate to 
his diabetes.    

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


